Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 1 of 78




                   EXHIBIT 1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 2 of 78




                                   AGREEMENT


                                   by and between


                             NEW YORK PUBLIC RADIO


                                        and


                          SCREEN ACTORS GUILD –
                   AMERICAN FEDERATION OF TELEVISION AND
                       RADIO ARTISTS, NEW YORK LOCAL

                                      effective


                         JULY 1, 2018 through JUNE 30, 2022




4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 3 of 78


                                   TABLE OF CONTENTS

                                                                                                              Page


ARTICLE I            DEFINITIONS................................................................................. 4
ARTICLE II           RECOGNITION ............................................................................... 5
ARTICLE III          UNION SECURITY AND CHECK OFF .......................................... 7
ARTICLE IV           PERFORMANCE OF BARGAINING UNIT WORK BY
                     OTHERS .......................................................................................... 8
ARTICLE V            EMPLOYER RIGHTS ...................................................................... 9
ARTICLE VI           EMPLOYEE LISTS ........................................................................ 10
ARTICLE VII          PROBATIONARY PERIOD ........................................................... 10
ARTICLE VIII         COMPENSATION .......................................................................... 11
ARTICLE IX           HOURS .......................................................................................... 14
ARTICLE X            OVERTIME AND NIGHT SHIFT DIFFERENTIAL ..................... 14
ARTICLE XI           TEMPORARY UPGRADES ........................................................... 16
ARTICLE XII          HOLIDAYS .................................................................................... 19
ARTICLE XIII         ANNUAL LEAVE .......................................................................... 21
ARTICLE XIV          SICK LEAVE .................................................................................. 23
ARTICLE XV           SHORT TERM DISABILITY ......................................................... 25
ARTICLE XVI          PARENTAL LEAVE....................................................................... 26
ARTICLE XVII         OTHER PAID LEAVES ................................................................. 29
ARTICLE XVIII        LEAVE WITHOUT PAY ................................................................ 31
ARTICLE XIX          HEALTH AND RETIREMENT ..................................................... 32
ARTICLE XX           TAX SHELTER ANNUITY ............................................................ 34
ARTICLE XXI          GRIEVANCE AND ARBITRATION PROCEDURE ...................... 34
ARTICLE XXII         DISCIPLINARY MEETINGS ....................................................... 35
ARTICLE XXIII        LAYOFFS/SEVERANCE ............................................................... 35
ARTICLE XXIV         BULLETIN BOARDS .................................................................... 38
ARTICLE XXV          UNION ACCESS AND RELEASE TIME ....................................... 39
ARTICLE XXVI         HOSTS AND REPORTERS .......................................................... 40
ARTICLE XXVII        REPORTER/PRODUCER ............................................................. 42
ARTICLE XXVIII       EDITORIAL PROCESS PROTECTIONS ...................................... 42
ARTICLE XXIX         CAREER DEVELOPMENT ........................................................... 43


                                                  -- 2 --
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 4 of 78


                                           TABLE OF CONTENTS
                                               (continued)
                                                                                                                            Page


ARTICLE XXX                 PERFORMANCE STATEMENTS AND PERSONNEL FILES
                            ....................................................................................................... 43
ARTICLE XXXI                POSTING ....................................................................................... 44
ARTICLE XXXII               NO STRIKE/NO LOCKOUT ......................................................... 45
ARTICLE XXXIII              PERFORMANCE OF WORK FOR UNCOVERED ENTITIES
                            ....................................................................................................... 45
ARTICLE XXXIV               USE OF INTERNET/OTHER PLATFORMS ................................ 45
ARTICLE XXXV                MINIMUM TERMS ....................................................................... 46
ARTICLE XXXVI               LABOR MANAGEMENT COMMITTEE ...................................... 46
ARTICLE XXXVII              PART TIME EMPLOYEES............................................................. 47
ARTICLE XXXVIII TEMPORARY AND PER DIEM EMPLOYEES ............................. 47
ARTICLE XXXIX               GROUP RECOGNIZED IN DECEMBER 2018 ............................. 52
ARTICLE XL                  DURATION ................................................................................... 54
ARTICLE XLI                 SAVINGS CLAUSE ........................................................................ 54
SIDELETTER #1               RE: GRANDFATHERED MEDICAL AND TAX
                            SHELTERED ANNUITY ............................................................... 56
SIDELETTER #2               RE: ENGINEERS COMP TIME .................................................... 59
SIDELETTER #3               RE: PRODUCTIVITY BONUS ...................................................... 61
SIDELETTER #4               RE: EMPLOYEE CONTRIBUTIONS ON PRE-TAX BASIS ......... 63
SIDELETTER #5               RE: HIGH DEFINITION RADIO.................................................. 65
SIDELETTER #6               RE: VOICE TRACKING ................................................................ 67
SIDELETTER #7               RE: NON-DISCRIMINATION ...................................................... 69
SIDELETTER #8               RE: REPORTER II SALARY CONVERSION .................................71
SIDELETTER #9   RE: RESERVATION OF RIGHTS REGARDING WNYC
             STUDIOS .............................................................................................. 73
INTERNET JURISDICTION AGREEMENT ................................................................... 75




                                                           -- 3 --
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 5 of 78




                                       AGREEMENT


         AGREEMENT, made and entered into effective as of the 1st day of July, 2018,

by and between New York Public Radio, 160 Varick Street, New York, New York 10013,

organized under the laws of the state of New York (the “Employer,” “Company,” or

“NYPR”) and Screen Actors Guild - American Federation of Television and Radio

Artists, New York Local, 1900 Broadway, New York, New York 10023 (the “Union” or

“SAG-AFTRA”) effective July 1, 2018 to and including June 30, 2022.


         WHEREAS, the Employer and the Union have entered into collective

bargaining and desire to reduce the results thereof to writing;


         NOW, THEREFORE, it is mutually agreed as follows:


                                         ARTICLE I

                                       DEFINITIONS


         Section 1.   For purposes of this Agreement the “Employer” shall be defined as

radio broadcast station WNYC-AM (frequency 820 AM), WNYC-FM (frequency 93.9

FM), WQXR-FM (frequency 105.9 FM), and the Gothamist. The Employer shall exclude

all other businesses or entities of or affiliated with NYPR such as those involving

satellite radio, the internet, except for as specifically outlined in Article II, Section 1, and

joint ventures.


         Section 2.   For purposes of this Agreement “Employee” shall be defined as a

person in a job title listed in Article II, Recognition.




                                              -4-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 6 of 78




                                            ARTICLE II

                                          RECOGNITION


         Section 1.       The Employer recognizes the Union as the exclusive bargaining

representative of employees in the following job titles:


         (a)       Assistant Archivist
                   Assistant Producer
                   Associate Producer
                   Broadcast Engineer
                   Community Engagement Associate
                   Concert Engineer
                   Copywriter
                   Digital Audio Network Engineer
                   Facilities Assistant
                   Facilities Coordinator
                   Facilities Maintenance Engineer
                   Host
                   Listener Services Associate
                   Maintenance Engineer
                   Membership Officer
                   Music Coordinator
                   Producer I
                   Production Assistant
                   Receptionist
                   Reporter I
                   Reporter II
                   Reporter/Producer
                   Sales Assistant
                   Sales Associate/Coordinator
                   Senior Archivist
                   Senior Broadcast Engineer


                                                 -5-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 7 of 78




                   Senior Copywriter
                   Senior Facilities Maintenance Engineer
                   Senior Listener Services Associate
                   Senior Maintenance Engineer
                   Senior Membership Officer
                   Senior Reporter
                   Traffic & Continuity Coordinator


         (b)       In addition, any employee in the above titles or in the following job titles,

or employees doing substantially identical work, performing work for the digital aspects

of WQXR and WNYC, or on Gothamist, shall be part of the bargaining unit:

                   Data Journalist
                   Interaction Designer
                   Senior Interaction Designer
                   Digital Producer


         (c)       Any employee in the below job titles, or employees doing substantially

identical work, regardless of which aspect of NYPR they perform work for, shall be part

of the bargaining unit:

                   Broadcast Engineer
                   Video Producer
                   Senior Video Producer
                   Social Media Producer
                   Social Lead/Senior Social Media Producer


         Section 2.      All managerial, supervisory or confidential employees such as, but

not limited to, the President, the Executive Vice President, Vice Presidents, Senior

Directors, Directors, Deputy Directors, Assistant Directors, Executive Producers,



                                                 -6-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 8 of 78




Producers, Managers, all Finance, Human Resources, IT and, except for as specifically

outlined in Article II, Section 1(b), staff whose work is performed primarily for digital

platforms, as well as any administrative position reporting directly to the President (or

his/her administrative assistant) or a Vice President, shall not be covered by this

Agreement.


         Section 3.   Employees hired on a temporary basis such as for vacation relief, to

replace employees on child care leave, or to meet temporary needs for increased

personnel shall not be deemed staff employees, provided they do not remain in such

employment status for a period in excess of one (1) year.


         Section 4.   In the event of a dispute concerning the recognition status under

this Agreement of a job title not specifically listed in Section 1 herein, such dispute shall

be submitted to a grievance and arbitration for final resolution pursuant to the

provisions of Article XXI, Grievance and Arbitration Procedure.


         Section 5.   The Employer shall notify the Union at least ten (10) work days

before adding, deleting or revising a bargaining unit job title.


                                       ARTICLE III

                        UNION SECURITY AND CHECK OFF


         Section 1.   Union Security: During the term of this Agreement, all employees

shall be members of SAG-AFTRA in good standing, or become members in good

standing not later than the 31st day after the date hired, or the effective date of this

Agreement, whichever is later, and shall remain members in good standing in SAG-




                                              -7-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 9 of 78




AFTRA as a condition of continued employment. SAG-AFTRA shall not impose

unreasonable initiation fees, dues, or assessments, and shall grant reasonable

conditions for payment of initiation fees and dues to employees joining SAG-AFTRA for

the first time.


         Section 2.   Dues Check-Off: After receipt of a signed dues check-off

authorization in a form required by law, the Employer shall deduct from an employee’s

pay, such amount and/or percentage of the employee’s pay, designated in a notice from

SAG-AFTRA, as union membership dues. Within twenty (20) days after the end of each

month, the Employer shall remit to the Union, by check drawn to the order of SAG-

AFTRA, the total amount of all deductions made during said month for all such

employees. At the time of such remittance, and together therewith, the Employer shall

also furnish to SAG-AFTRA a record setting forth the names of the employees on whose

account deductions were made, their respective earning during the month, and the

amount of deductions for each employee during the month.


         Section 3.   Indemnity: SAG-AFTRA shall indemnify and save the Company

harmless from any claims, suits, judgments, attachments and from any other form of

liability as a result of making any deduction in accordance with the foregoing

authorizations and assignments.


                                       ARTICLE IV

            PERFORMANCE OF BARGAINING UNIT WORK BY OTHERS


         Nothing in this Agreement shall preclude the President, the Executive Vice

President, Vice Presidents, Executive Directors, Senior Directors, Directors, Deputy


                                            -8-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 10 of 78




Directors and Senior Managers (and persons occupying similar managerial positions)

from performing bargaining unit work; nothing in this Agreement shall preclude

Executive Producers and Producers (and persons occupying similar managerial

positions) from performing On Air work (including board operations work) or work

relating to their position; and, nothing in this Agreement shall preclude all other

excluded employees from performing bargaining unit work relating to their position.


                                        ARTICLE V

                                  EMPLOYER RIGHTS


         It is the right of the Employer to determine the standards of services; determine

the standards of selection for employment; direct its employees; take disciplinary

action; relieve employees from duty because of lack of work or other legitimate reasons;

maintain the efficiency of its operations; determine the methods, means (e.g., voice

tracking (elapsed time of work, not duration of program or shift) is permitted and

contemplated) and personnel by which its operations are to be conducted; establish

reasonable rules and regulations not inconsistent with the terms of this Agreement;

determine or revise the content of job titles; take all necessary actions to carry out its

mission in emergencies; and exercise complete control and discretion over its

organization and technology of performing its work. The Employer shall provide SAG-

AFTRA with a copy of any written rule or regulation applicable to bargaining unit

employees, but the failure to provide any such rule or regulation to SAG-AFTRA shall

not affect the right of the Employer to enforce it.




                                             -9-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 11 of 78




                                       ARTICLE VI

                                   EMPLOYEE LISTS


         The Employer shall make available to the Union the name, title, and date of

employment of all employees in job titles covered by this Agreement each pay period.


                                       ARTICLE VII

                               PROBATIONARY PERIOD


         Section 1.   Employees shall be subject to a probationary period of one year.

During an employee’s probationary period, the Employer, in its sole discretion, may

discipline or discharge the employee, and such discipline or discharge shall not be subject

to grievance or arbitration under Article XXI, Grievance and Arbitration Procedure. At

the conclusion of the employee’s probationary period, any discipline and disciplinary

notices to which the employee was subject during the probationary period shall be

stricken from the employee’s record.


         Section 2.   The probationary period for existing full-time employees who are

promoted, transferred, or subject to a change in job title, shall be three (3) months, which

may be reduced or waived, in writing, at the discretion of the Employer.


         Section 3.   If an employee works on a temporary or part-time basis in a job title

covered by this Agreement for the equivalent period of the probationary period and if the

employee is then hired as a full-time employee in the same job title, then the probationary

period shall be reduced or waived.




                                            -10-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 12 of 78




                                     ARTICLE VIII

                                   COMPENSATION

         Section 1.    Minimum Salary Per Annum: Increases in minimum compensation

are only applicable to employees hired after the effective date of the increases.



              JOB TITLE           7/1/2018         7/1/2019 7/1/2020       7/1/2021
        Assistant Archivist         $61,731          $63,583  $65,490        $67,455
        Assistant Producer          $56,263          $57,951   $59,689       $61,480
        Associate Producer          $63,935         $65,853    $67,829       $69,864
        Broadcast Engineer          $50,434          $51,947   $53,505        $55,111
        Community Engagement
                                    $53,250         $54,847    $56,493       $58,188
        Associate
        Concert Engineer
        (Hourly)                      $36.05          $37.13     $38.25       $39.39
        Copywriter
        Data Journalist              $77,250        $79,568     $81,955      $84,413
        Digital Network Audio
                                     $62,777        $64,661    $66,601       $68,599
        Engineer
        Digital Producer            $70,000         $72,100    $74,263        $76,491
        Facilities Assistant        $40,252         $41,460    $42,704       $43,985
        Facilities Coordinator      $49,522         $51,008    $52,538        $54,114
        Facilities Maintenance
                                                    $51,008    $52,538        $54,114
        Engineer
        Host                        $90,000         $92,700     $95,481      $98,345
        Interaction Designer        $72,000         $74,160    $76,385       $78,676
        Listener Services
                                    $50,857         $52,383    $53,954        $55,573
        Associate
        Maintenance Engineer         $57,349        $59,070    $60,842       $62,667
        Membership Officer          $49,160         $50,635     $52,154       $53,718



                                            -11-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 13 of 78




             JOB TITLE             7/1/2018      7/1/2019 7/1/2020     7/1/2021
        Music Coordinator            $44,662       $46,002  $47,382      $48,803
        Producer I                  $70,000       $72,100    $74,263     $76,491
        Production Assistant        $49,772        $51,265   $52,803     $54,387
        Receptionist                 $36,641      $37,740    $38,873    $40,039
        Reporter/Producer           $68,000       $70,040    $72,141     $74,305
        Reporter I                  $38,556 $39,712.68       $40,904     $42,131
        Reporter II                 $77,250       $79,568    $81,955     $84,413
        Sales
                                    $51,062       $52,594    $54,172     $55,797
        Assistant/Coordinator
        Sales Associate              $57,401       $59,123   $60,897     $62,723
        Senior Archivist            $67,662       $69,692    $71,782     $73,936
        Senior Broadcast
                                    $57,349       $59,070    $60,842     $62,667
        Engineer
        Senior Copywriter           $70,000       $72,100    $74,263     $76,491
        Senior Facilities
                                                  $59,000    $60,770 $62,593.10
        Maintenance Eningeer
        Senior Interaction
                                    $77,250       $79,568    $81,955     $84,413
        Designer
        Senior Listener Services
                                     $57,401       $59,123   $60,897     $62,723
        Associate
        Senior Maintenance
                                    $66,150       $68,134    $70,178    $72,284
        Engineer
        Senior Membership
                                    $54,587       $56,225    $57,911    $59,649
        Officer
        Senior Reporter             $85,538       $88,105    $90,748    $93,470
        Senior Social Media
                                    $77,250       $79,568    $81,955     $84,413
        Producer
        Senior Video Producer       $75,000       $77,250    $79,568     $81,955
        Social Media Producer       $60,000       $61,800    $63,654     $65,564




                                          -12-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 14 of 78




               JOB TITLE            7/1/2018        7/1/2019   7/1/2020      7/1/2021
        Traffic & Continuity
                                      $52,955        $54,544     $56,180       $57,866
        Coordinator
        Video Producer                $68,000        $70,040      $72,141      $74,305




         Section 2.    Increases: Employees shall receive the greater of (1) the increased

minimum compensation set forth in Section 1 or (2) the following percentage increases,

but not both. This does not apply to employees on personal services agreements,

provided that they receive the same percentage increases as set forth below each year or

better in their personal services agreements.


         Effective July 1, 2018, employees in the bargaining unit that existed prior to the

voluntary recognitions of August 2018 and December 2018 who were employed as of

such date and who remained on the payroll as of the ratification date shall receive an

increase in their current base salary of 3%.


         Effective July 1, 2019, employees on payroll as of that date shall receive an

increase in their current base salary of 3%.


         Effective July 1, 2020, employees on payroll as of that date shall receive an

increase in their current base salary of 3%.


         Effective July 1, 2021, employees on payroll as of that date shall receive an

increase in their current base salary of 3%.


         Section 3.    Career Development Fund: The employees covered by this

Agreement shall be eligible for the Employer’s Career Development Fund. Awards



                                             -13-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 15 of 78




under the Fund shall be available to and shall be granted to employees subject to the

same criteria applicable to similarly situated non-represented employees of the

Employer. Nothing shall preclude the Employer from changing the Career Development

Fund following a discussion with the Union in which the parties have an opportunity to

consider alternatives, provided that such change applies to all non-covered

administrative employees of the Employer.


         Section 4.      Longevity Increments: With respect to employees hired on or prior

to December 31, 2005 only, the following longevity schedule in the pro rated annual

amounts set forth below shall apply and become part of the employee’s base rate.



               Years of Continuous Service     Incremental Amount      Cumulative Amount

                       2 years                        $250                    $250
                       4 years                        $500                    $750
                       7 years                        $700                    $1450


                                         ARTICLE IX

                                             HOURS


         The standard work week shall be comprised of thirty-five (35) hours.


                                             ARTICLE X

                      OVERTIME AND NIGHT SHIFT DIFFERENTIAL


         Section 1.      Overtime


         (a)       Any authorized overtime which results in an employee working in excess



                                               -14-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 16 of 78




of thirty-five (35) hours and up to and including forty (40) hours in a calendar week

(Sunday through Saturday) shall be compensated in cash at the rate of straight time.


         (b)       Any authorized overtime which results in an employee working in excess

of forty (40) hours in a calendar week shall be compensated in cash at the rate of one

and one-half (1 ½) times their hourly rate.


         (c)       Any employee who works authorized overtime for (2) or more continuous

hours shall be entitled to a meal allowance in the amount of twenty dollars ($20.00).

Time off for meals shall not be computed as overtime or be considered a break in

continuity for purposes of this paragraph. No meal allowance is due if the Employer

provides a meal specifically for that overtime period. Employees with special dietary or

religious needs (example: Employees who keep Kosher or Halal) may decline the meal

provided and use the twenty dollar ($20) meal allowance.


         (d)       Overtime compensation of at least four (4) hours shall be paid to any

employee recalled from home for authorized overtime work and to any employee in an

engineering job title required to work a sixth or seventh day.


         (e)       There shall be no rescheduling to avoid the payment of overtime.


         (f)       Employees who are required and authorized by the Employer to stand by

in their homes, subject to recall, shall receive one-half (½) times their hourly rate for

each hour so scheduled.


         (g)       When an employee is required to begin a new shift within less than twelve

(12) hours of the end of the employee’s prior shift, the employee shall receive additional



                                               -15-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 17 of 78




half-time (½) for all time worked at the beginning of the new shift which falls within the

twelve (12) hours. The additional payment shall be based on the employee’s straight

time hourly rate and calculated in quarter (¼) hour increments.


         (h)       An employee required to stay at a hotel due to inclement weather or other

emergency shall be entitled to reimbursement for meals in accordance with the

Employer’s reimbursement policy.


         Section 2.      Night Shift Differential: There shall be a night shift differential of

ten percent (10%) for all scheduled hours worked between 6 p.m. and 8 a.m. provided

the employee is scheduled to work more than one (1) hour during said period. The night

shift differential shall be paid on overtime earned between 35-40 hours. Such payments

shall not be made in combination with any other premium payment or overtime

compensation, except as required by the Fair Labor Standards Act.


                                          ARTICLE XI

                                  TEMPORARY UPGRADES


         Section 1.      An employee assigned to fill a job title covered by this Agreement

on an acting basis for a period of one week or more shall receive one-half (½) of the

difference, if any, between his/her salary and the minimum salary of the higher job title

or a premium of twenty percent (20%) over his/her regular salary, whichever is greater,

for the period of such assignment. In the event the employee is filling a job which is not

covered by this Agreement for three consecutive work days or more, the employee shall

receive a premium of twenty percent (20%) over his/her regular salary for the period of

such assignment. In the event the job title is filled by more than one employee during


                                                -16-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 18 of 78




the week, then this provision shall apply to all such employees on a pro rata basis.


         Section 2.      Temporary Upgrades Waiver


         (a)       The additional payments required by Section 1 above shall be temporarily

waived for three consecutive months where an Assistant or Associate Producer works as

any of the following: a General Assignment Reporter; a Host; a Host, Reporter or

Producer on a WNYC Studios Podcast; or a Reporter on Gothamist. This waiver shall

only be applicable for each individual employee a single time for each of the above

positions. The waiver shall be not be applicable where an employee covered by this

agreement who works on a WNYC Studios Podcast fills in for another employee on that

same Podcast.


         (b)       For the above waiver to be applicable, the employee must receive

dedicated weekly time with a senior Host, Reporter, or Producer, or similar employee,

that will include training for the employee in relevant job skills.


         (c)       If any overtime is due to the employee, such overtime must still be paid,

regardless of whether the employee is working as a Reporter II or other position where

overtime is not normally paid.

         (d)       The Union will consider requests to extend the waiver period on a case-by-

case basis.

         (e)       The Company may also seek a waiver under the above terms for employees

other than Assistant and Associate Producers, which shall not be unreasonably denied.




                                                -17-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 19 of 78




         Section 3.   Notwithstanding the above, Assistant and Associate Producers who

work as a Host, Reporter, or Producer on a WNYC Studios Podcast, and are not eligible

for the temporary waiver in Section 2 above, shall receive the lesser of one-half the

difference, if any, between their salary and the minimum salary of the SAG-AFTRA job

title or a twenty percent premium. Hosts or Reporters who perform in that same role

for a WNYC Studios Podcast shall not receive any upgrade pay. Further, Assistant or

Associate Producers who perform in that same role for a WNYC Studios Podcast shall

not receive any upgrade pay.

         Section 4.   The WNYC Fellowship Program Shall Continue in its Current Form:

         The WNYC Fellowship Program is a 3-month career development opportunity for

employees. Employees must apply to the Fellowship Program in order to be selected.

The fellows who are selected are given the opportunity to work on another program or

assignment within the Content Division, with the explicit purpose of training and career

development.

         Once the fellows are selected, they are backfilled by temporary employees for the

duration of their fellowship (typically three months). As a fellow, they are moving into a

new program for a career development experience in a new environment. Those

selected do not receive a temporary upgrade under the collective bargaining agreement.

Employees selected maintain their union status, pay, and all benefits under the

collective bargaining agreement during the Fellowship period. If any overtime is due to

the employee, such overtime must still be paid, regardless of whether the employee is

working in a position where overtime is not normally paid.




                                            -18-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 20 of 78




                                            ARTICLE XII

                                            HOLIDAYS


         Section 1.       Holidays

         (a)       The following shall be paid holidays:

                          New Year’s Day                Columbus Day
                          Martin Luther King Day        Veteran’s Day
                          President’s Day               Thanksgiving Day
                          Memorial Day                  Day after Thanksgiving
                          Independence Day              Christmas Day
                          Labor Day

         (b)       In addition, the Employer shall, on or before July 1st of each year,

designate at least two (2) optional days from among the following: the day before

Christmas, the day after Christmas, the day before New Year’s Day and the day after

New Year’s Day. Each employee shall be entitled to select, subject to the approval of the

Employer, one (1) floating holiday from among the optional days designated by the

Employer.


         (c)       For employees who are regularly scheduled to work on a Monday through

Friday basis, holidays falling on Saturday shall be deemed to have fallen on the previous

Friday and holidays falling on Sunday shall be deemed to have fallen on the following

Monday. When a paid holiday falls on the regularly scheduled day off of an employee

working five days per work, the Employer will provide such employee a compensatory

day off. A holiday that falls during an employee’s approved vacation shall not count as a

vacation day used.


         (d)       To receive credit for a holiday and employee must be in pay status on the


                                                 -19-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 21 of 78




day before and the day after the holiday.


         Section 2.       Holiday Premium Pay


         (a)       Any employee required to work on a designated holiday or the day on

which the holiday is observed shall be entitled to a compensatory shift off in lieu of the

holiday, provided that no employee shall receive credit for both the actual holiday and

the day of observance for the same holiday. Such compensatory time may be scheduled

by the Employer either prior to or after the day on which the holiday falls. At the

request of the employee, such compensatory time shall be payable in cash.


         (b)       Any employee required to work one of the holidays set forth in Section 1(a)

above shall be entitled to one and one-half (1 ½) times their hourly rate for all regularly

scheduled hours of work falling on actual holiday, but not for regularly scheduled hours

of work on the day of observance.


         (c)       Shifts which begin at 11 p.m. or later on the day before the holiday shall be

deemed to have been worked entirely on the holiday, and shifts which begin at 11 p.m. or

later on the holiday shall be deemed not to have been worked on the holiday.




                                                -20-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 22 of 78




                                         ARTICLE XIII

                                        ANNUAL LEAVE


         Section 1.


         (a)       Employees shall be entitled to a combined vacation, personal leave and

religious holiday observance allowance (hereinafter “annual leave”) in accordance with

the following schedule.


                      1st through 3rd year of employment:          3 weeks
                      4th year through 14th year of employment:    4 weeks
                      15th year and thereafter of employment:      5 weeks


         (b)       Full-time employees shall accrue paid annual leave at the rate of 4.04

hours per pay period (26 pay periods per annum) during the first three years of their

employment; 5.395 hours per pay period in the 4th year through the 14th year of their

employment; and 6.73 hours per pay period in the 15th year and thereafter of their

employment. Part-time employees (those employees regularly scheduled to work at

least 25 hours per week) shall receive annual leave on a prorated basis based upon the

number of hours worked per week.


         Section 2.      There shall be no annual leave accrual during leaves of absence

without pay and no annual leave accrual during childcare provider leave.


         Section 3.      Except for three (3) personal business/religious observance days

included in the total annual leave set for in Section 1(a) above, no Employee may use

annual leave allowances prior to completion of four (4) months employment.




                                               -21-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 23 of 78




         Section 4.   Annual leave may be used in increments of a minimum of 2 hour

blocks.


         Section 5.   Annual leave balances shall be reported on the employee’s pay stub.


         Section 6.   Any accrued annual leave not used in one fiscal year may be carried

over to the next succeeding fiscal year, but not beyond.


         Section 7.   Periods of annual leave must be requested in writing not less than

two (2) weeks prior to the date an employee wishes to begin such leave, except that an

employee may use up to three (3) days of annual leave for personal business/religious

observance with less than two (2) weeks notice, but at least two (2) days notice, in all

non-emergency situations. All usage of annual leave shall be subject to the approval of

the employee’s department head, based on the workload requirements and staffing

needs of the Employer. If the requests for annual leave of two (2) or more employees

conflict, the department head shall decide between or among the employees based on

their seniority.


         Decisions on requests for annual leave shall be made within five (5) work days of

the date of submission, except for requests for annual leave during the summer peak

period or other such periods for which the Employer may establish a schedule for

submission of and decision upon annual leave requests. The parties shall mutually

discuss procedures for the submission of and decision upon annual leave requests in

meetings of the Labor Management Committee.


         Section 8.   In the event an employee is seriously ill or disabled (but not

hospitalized) while on annual leave, then such leave time may be charged to sick leave,


                                            -22-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 24 of 78




at the employee’s option, after the employee submits proof of such illness or disability

which is satisfactory to the department head.


                                         ARTICLE XIV

                                          SICK LEAVE


         Section 1.      Notice to Employer


         Except in unforeseen circumstances, eligible employees are requested to provide

advance notice to their manager fourteen (14) days before taking accrued sick time. If

Family and Medical Leave Act leave is needed, employees must advise the Employer as

soon as practicable for the need for sick time and in no case more than 24 hours after

the employee is expected to have been at work. The requested sick time may be

approved or denied at Employer’s sole discretion, in accordance with applicable law.

         Section 2.      Accrual and Eligibility

         (a)       Full time employees accrue sick time at a rate of 3.23 hours per pay period

beginning on date of hire, to a maximum of twelve (12) days (84 hours) per fiscal year

(July 1 – June 30), depending on pro-ration of the date of hire.

         (b)       Part time, temporary and per diem employees accrue a pro-rated amount

of sick time as a percentage of hours scheduled to work proportionate to a full time 35

hour work week, and date of hire, per fiscal year (July 1 – June 30), but in no instance

shall accrue at less than one hour of sick time for every thirty hours worked.

         (c)       Eligible new employees can use sick leave upon accrual. Eligible

employees cease to accrue sick time during periods of disability and any type of leave.




                                               -23-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 25 of 78




         (d)       Sick time earned by an eligible employee by the end of each fiscal year

(June 30) may be carried over to the subsequent fiscal year beginning July 1. The

maximum number of sick days that may be accrued for regular, full time employees is

30 days and for regular part-time employees will be 15 days. For employees with more

than 30/15 days (due to tenure) accrual will cease until the number of sick days falls

below the maximum of 30/15 days.

         (e)       Accrued, unused sick leave will not be paid upon termination of

employment. If an employee is re-hired within six (6) months of the termination of

employment, the Employer will reinstate the employee’s previously accrued sick leave.

          Section 3.     Permitted Use of Sick Leave

         (a)       Accrued, unused sick time hours are to be used for an employee or an

employee’s spouse, domestic partner, child, grandchild, grandparent, parent, sibling

(step, half, adopted) or the child or parent of the eligible employee’s spouse or domestic

partner for the following purposes: (1) medical diagnosis; (2) care or treatment of a

mental or physical illness; (3) an injury or health condition; (4) preventative medical

care, (5) when an employee's place of business is closed by order of a public official due

to a public health emergency or (6) when the employee must care for a child whose

school or childcare provider has been closed by order of a public official due to a public

health emergency.

         (b)       The Employer will ask for medical certification from a licensed healthcare

provider when five (5) or more consecutive days of sick time are used. Such certification

does not need to specify the nature of the employee’s or family member's injury, illness

or condition (except if otherwise required by law).



                                                -24-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 26 of 78




         Section 4.   Pre FY 2017 Sick Leave

         Any unused accrued sick days above the 30/15 day maximum and earned prior to

July, 1 2016 will remain in effect and may be used only for employee’s own physical or

mental health needs or the physical or mental health needs of a spouse, domestic

partner, child, grandchild, grandparent, parent, sibling (step, half, adopted) or the child

or parent of the eligible employee’s spouse or domestic partner. Health needs have been

defined to include illness, injury or health condition, or medical care or treatment.

         Section 5.   The requirements of the New York City Earned Sick Time Act are

waived pursuant to N.Y. Admin. Sec. 20-916.


                                      ARTICLE XV

                              SHORT TERM DISABILITY

         Section 1.   Eligibility

         All regular full time and part time employees that work 25 hours or more per

week are eligible to apply for short term disability (STD) benefits if they are unable to

work because of a qualifying disability due to an injury or illness. STD insurance

provides partial income replacement for non-work related short-term disabilities and is

subject to all terms and conditions of the agreement between the Employer and the

insurance carrier. Applications for STD must be supported by medical documentation

and must be approved by the insurance carrier. If an application for STD is approved,

and following a 5 business day (7 calendar day) waiting period, employees are eligible to




                                            -25-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 27 of 78




receive 60% of the employee’s base salary for up to 13 weeks up to a maximum of

$1500/week.

         Section 2.      Supplementing STD With Paid Time Off

         (a)       Employees may use earned sick leave, vacation or personal days for

payment during the 5 day waiting period.

         (b)       Employees may use accrued sick days, vacation or personal days to

supplement and continue receiving an unreduced salary.

         Section 3.      Duration of Benefits

         Salary continuation at 60% of an employee’s regular compensation (excluding

overtime and commission) will continue, for the duration of the medically documented

disability, up to a maximum of 13 weeks from the date of disability. Employees with

absences that extend beyond 13 weeks may be eligible for long-term disability benefits.

During any period of short-term or long-term disability, employees will not be eligible to

accrue vacation or sick time, use summer hours or apply holidays to extend any period

of their leave. STD runs concurrently with leave under the Family and Medical Leave

Act.



                                          ARTICLE XVI

                                      PARENTAL LEAVE

         Section 1.      Parental Leave

         (a)       Regular full time and part time employees who are regularly scheduled to

work at least 25 hours per week and who have successfully completed twelve months of

continuous service are eligible for paid leave.




                                                -26-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 28 of 78




                    i.      Primary care providers (person mainly responsible for the care of the

                            child) with more than 4 years of service at the time of the birth,

                            adoption or fostering will receive ten (10) weeks of paid leave.

                   ii.      Primary care providers (person mainly responsible for the care of the

                            child) with less than 4 years of service at the time of the birth, adoption

                            or fostering will receive six (6) weeks of paid leave.

               iii.         Non-primary care providers (person who assists with the care of the

                            child) will receive six (6) weeks of paid leave.

         (b)             All regular part time employees working less than 25 hours a week who

have successfully completed twelve months of continuous service will receive a pro-

rated portion of the paid parental leave, based upon normally scheduled work hours.

This parental leave runs concurrently with leave under the Family and Medical Leave

Act, and any disability leave an employee may be eligible for. Employees must begin

parental leave within 180 days of the date of birth, adoption or placement and over

consecutive weeks.

         (c)             Additionally, all normal benefit plans (e.g. medical, dental, vision,

retirement, etc.) that an employee was eligible for and covered under prior to the

parental leave will continue while the employee is on leave under the parental leave

program. Employees will not accrue vacation and sick leave while on parental leave and

are not able to use summer hours or apply holidays to extend any period of their

parental leave.




                                                       -27-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 29 of 78




         (d)             Make an appointment with HR to learn about this Leave at least three

months prior to taking parental leave. Paperwork, including medical or legal

certification is required at least 30 days prior to your anticipated parental leave.

         Section 2.            Extending Parental Leave

         (a)             Primary care providers (person mainly responsible for the care of the

child) may request approval to extend their time off to care for their newborn or newly

adopted or fostered children. If approved, the extended parental leave would begin after

the employee uses all available time under the parental leave program and any leave

under the Family and Medical Leave Act.

                    i.      Parental leave extension must run as consecutive weeks.

                   ii.      The max amount of time allowed combining all leave requests is 24

                            weeks.

               iii.         Employees are eligible to use up to twenty five (25) sick days to extend

                            parental leave.

               iv.          Employees who will be extending their leave beyond 20 weeks are

                            required to use a minimum of two weeks’ vacation.

                   v.       While on unpaid parental leave, an employee will continue to be

                            eligible for benefits for which they were enrolled prior to commencing

                            the leave but will be responsible for payment of the employee portion

                            of those benefits as if they were actively employed. Contributions to

                            the 403(b), if applicable, will be suspended during the unpaid portion

                            of the leave.




                                                     -28-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 30 of 78




                vi.       During this extension of leave period employees will be eligible to

                          accrue vacation or sick time but will not be able to use summer hours

                          or apply holidays to extend any period of their leave.

               vii.       Employees will also not be eligible for Short Term Disability while on

                          any portion of unpaid parental leave.

               viii.      While leave may be taken for up to 24 weeks from the date of the birth,

                          adoption or placement of the child and must be taken immediately

                          following the birth, adoption or placement of the child, Employer

                          cannot guarantee that a position will be available if leave extends

                          beyond the 12-week Family and Medical Leave Act job protection.

         (b)           Parental leave must be approved by the employee’s immediate supervisor,

department head and Human Resources. If an employee fails to return to work at the

conclusion of an approved parental leave, his/her employment will be terminated and

the employee will not be eligible for severance, unless otherwise required by law.


                                              ARTICLE XVII

                                        OTHER PAID LEAVES


         Section 1.          Personal Days:


         (a)           Reporter IIs, Senior Reporters, Data Journalists, Interaction Designers,

Senior Interaction Designers, Digital Producers, Video Producers, Social Leads, and

Senior Social Media Producers shall be entitled to five (5) personal days in accordance

with Company policy.


         (b)           All Employees, except those enumerated in Section (a), are entitled to use


                                                   -29-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 31 of 78




two (2) of their sick days as personal days each year.


         Section 2.      Compensatory Time:


         (a)       Effective upon ratification, Compensatory time may be accrued to a

maximum of seventy (70) hours. Any additional compensatory time earned thereafter

shall be paid out until such time as the Employee’s accrued compensatory time is

seventy (70) hours or less. Any Employee who has more than seventy (70)

compensatory hours accrued has six (6) months from the date of ratification to use

excess hours, after which time the excess hours shall be paid out.


         (b)       Compensatory time off may be used in increments of a minimum of 2 hour

blocks.


         Section 3.      An employee shall be granted leave with pay in the following cases,

upon submission of evidence satisfactory to the Employer. Paid leaves of absence shall

not alter an employee’s seniority.


         (a)       Bereavement Leave: Regular, full-time and part-time employees may take

up to five (5) paid days off with pay to grieve and mourn the passing of a relative. For

the purposes of this policy, a relative refers to a spouse, domestic partner, child,

grandchild, grandparent, parent, sibling (step, half, adopted) or the child or parent of

the eligible worker’s spouse or domestic partner. Whenever possible, the employee’s

manager will work with the employee to coordinate coverage that allows use of the

employee’s accrued time off in connection with bereavement leave (e.g. using accrued

time off to extend the amount of time off following a bereavement leave). Part time

employees will not be paid if any of the days they are taking off for bereavement fall on a


                                              -30-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 32 of 78




day they would otherwise not be scheduled to work.


         (b)       Jury Duty Leave: Absence for jury duty provided the employee remits to

the Employer an amount equal to any fees received for such jury duty, exclusive of any

travel allowance.


         (c)       Court Attendance Leave: Absence for court attendance pursuant to

subpoena or court order, provided neither the employee or any relation thereof has a

personal interest in the case.


         (d)       Arbitration Attendance Leave: Absence for attendance as a witness at an

arbitration brought pursuant to Article XXI, Grievance and Arbitration Procedure of

this Agreement.


                                        ARTICLE XVIII

                                   LEAVES WITHOUT PAY


         An Employee shall be granted leave without pay upon submission of evidence

satisfactory to the Employer for (a) leaves of absence covered by the Employer’s Family

and Medical Leave Act policy, provided however, that the application or interpretation

of such policy and the Family and Medical Leave Act shall not be subject to Article XXI,

Grievance and Arbitration Procedure, and (b) other leaves without pay not to exceed one

(1) year, granted at the discretion of the Employer. Unpaid leaves of absence shall not

alter an employee’s seniority.




                                               -31-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 33 of 78




                                      ARTICLE XIX

                             HEALTH AND RETIREMENT


         Section 1.    Employees covered by this Agreement shall be afforded retirement

and health coverage in accordance with the following:


         Section 2.    All employees who have been employed by the Employer for less

than five years as of the ratification date, and all employees hired thereafter, shall make

a one-time choice between enrolling in the Employer’s 403(b) with an employer match

(declining any further or future contributions to the SAG or AFTRA pension plans), or

enrolling in the AFTRA Retirement Fund (and declining any further or future Company

403(b) employer match). This one-time choice shall be irrevocable


          Section 3.   For all employees that choose to enroll in the Employer’s 403(b)

with the employer match, and notwithstanding any other provision of this Agreement,

the Employer shall contribute to the SAG-AFTRA Health Plan at the rate of eight (8)

percent in the first year of the Agreement, which shall increase to eight and one-quarter

percent (8.25%) on July 1, 2021.


         Section 4.    For all other employees who do not enroll in the Company 403(b)

plan the Employer shall contribute to the SAG-AFTRA Health Plan and the AFTRA

Retirement Fund on behalf of each such employee, a sum equal to twelve and three-

quarters percent (12.75%) (effective July 1, 2019, thirteen and one-quarter percent

(13.25%), and effective July 1, 2021, thirteen and a half percent (13.5%)) of his/her gross

earnings (which shall include base salary, overtime, night differential, the minimum

severance pay required under this Agreement, vacation pay, sick leave and all other


                                            -32-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 34 of 78




monies earned under this Agreement, with the exception of incentive and bonus

payments and any severance payments beyond what is required in Article XXIII

Effective January 2, 2020, the Employer’s contributions to the SAG-AFTRA Health Plan

and the AFTRA Retirement Fund on behalf of each employee shall be capped at an

employee’s annual maximum earnings of two-hundred twenty-five thousand dollars

($225,000).


         Section 5.   The Employer shall furnish a remittance report and pay to the

appropriate AFTRA Health and Retirement Plan office the contribution specified above

not later than thirty (30) days following the end of the month in which the contributions

accrued.


         Section 6.   The Employer shall be bound by the Agreement and Declaration of

Trust dated November 16, 1954, establishing the AFTRA Retirement Fund and the

AFTRA Health Fund, and shall abide by all the terms and conditions specified therein.

The Employer hereby appoints the Producer Principal Trustees and Alternate Trustees

named therein and/or their successors.


         Section 7.   Agreements with loan-out companies for covered services of the

loaned-out employee shall provide that the Employer shall make health and retirement

contributions directly to the Plan as agent, for this purpose, for the loan-out company.




                                           -33-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 35 of 78




                                        ARTICLE XX

                                 TAX SHELTER ANNUITY


         The Employer shall make available to employees an Employer 403(b) Tax

Sheltered Annuity Program which shall be non-contributory by the Employer but which

shall be administered without administrative charge to participants.


                                        ARTICLE XXI

                      GRIEVANCE AND ARBITRATION PROCEDURE


         Section 1.     All grievances shall be resolved exclusively pursuant to the

procedures set forth in this Article XXI. The term “grievance” shall mean any dispute

arising out of (a) the interpretation, application or a claimed violation of this

Agreement; (b) any personal services agreement between the Employer and an

employee covered by this Agreement; or (c) any appeal of a claimed wrongful

disciplinary action.


         Section 2.     SAG-AFTRA shall present any grievance to the Employer to the

attention of the Director of Human Resources, in writing, no later than thirty (60)

calendar days after SAG-AFTRA knew or with due diligence should have known of the

circumstances giving rise to the grievance. The Employer and the Union shall meet

within ten (10) days of receipt of the grievance. If the grievance is not resolved, either

party may, within thirty (30) working days of the grievance meeting, submit the

grievance to arbitration before an impartial arbitrator selected in accordance with the

rules and procedures of the American Arbitration Association. The determination of the

arbitrator shall be final and binding, and the costs of such arbitration shall be equally


                                              -34-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 36 of 78




divided between the parties. The arbitrator shall not be empowered to order a monetary

remedy which provides for any payment retroactive beyond ninety (90) days from the

event giving rise to the grievance.


         Section 3.   A failure to submit a grievance or demand arbitration in accordance

with the requirements set forth above, including the time limits, shall permanently bar

the grievance and/or the arbitration as the case may be.


                                      ARTICLE XXII

                              DISCIPLINARY MEETINGS


         All efforts shall be made to notify the Union in advance of any termination. In

the event the Employer wishes to have a meeting with an employee, which it reasonably

anticipates will lead to the employee’s termination, a union representative may attend

said meeting, unless the employee waives his/her right to union representation.


                                      ARTICLE XXIII

                                LAYOFFS/SEVERANCE


         Section 1.   The Union shall be informed no later than five (5) days before the

effective date of a projected layoff. During said five (5) day period, the Employer, upon

the request of the Union, shall consider any feasible alternatives to a layoff suggested by

the Union. The final decision concerning a layoff shall remain with the Employer.


         Section 2.   All layoffs, whether by reason or lack of work, subcontracting,

automation, new technology or otherwise, shall be made in inverse order of length of

service within each job title within each department, but employees who possess a


                                            -35-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 37 of 78




higher level of performance, skill or ability, or employees engaged in special functions,

may be retained by the Employer over employees in that job title with a greater length of

service, whether or not in the same or another department.


         Section 3.       In the event any work, other than work in the job titles of Host or

Reporter, is contracted out, then prior to any lay-off of a covered employee as a

consequence thereof, the Employer shall be obligated to lay-off all part time employees

(those persons regularly scheduled to work less than 25 hours per week), except that the

part-time persons who perform special jobs or have special skills may be retained for the

purpose of performing those special jobs and/or special skills, with the understanding

that if a bargaining unit employee subject to layoff is qualified to perform the special job

or possesses the special skill, then the bargaining unit employee shall be offered the

opportunity to accept the part-time work. Acquiring programming from any source

shall not be considered contracting out.


         Section 4.       For purposes of Section 2, the following departments shall obtain:


                   Digital Audio Network Engineers
                   Broadcast Engineers (including Concert Engineers)
                   Maintenance Engineers
                   Newsroom
                   Show or Project (*Each separate show or project is a separate
                   department for purposes of this paragraph).
                   Administrative Support
                   Membership
                   Sponsorship
                   Facilities

         For the calculation of layoff seniority, an employee in a senior job title shall be



                                                -36-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 38 of 78




considered to hold the same job title as the base job title.


         Section 5.      Subject to applicable law, employees who are laid off shall be given

preference in hiring, based on seniority, for one (1) year following the effective date of

their layoff. Employees and SAG-AFTRA shall be notified by email of the availability of

a position and the employee must report within ten (10) business days of the date such

email is sent or lose all preference pursuant to this section.


         Section 6.      The Employer shall pay severance pay to each laid off employee, or

to an employee in the job title of Host, Reporter II or Senior Reporter who is terminated

without cause in the amount equal to two (2) weeks pay for each year of continuous

service.


         (a)       Service as a Reporter I for those employees promoted to the job title of

Reporter II or Senior Reporter shall be considered time worked for the purpose of

calculating years of continuous service.


         (b)       The Employer may, at its discretion, request that an employee sign a

general release; if the employee declines to sign, the employee is entitled to fifty (50%)

of the severance otherwise due under this Section. As used in this paragraph, the

general release is limited to a waiver of claims only, and is not inclusive of non-

disparagement, non-disclosure, or substantive terms other than with respect to the

release of claims.


         (c)       Severance pay for part-time employees is calculated based upon their pro

rata weekly rate for their part-time hours.




                                                -37-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 39 of 78




         (d)       Part-time employees who became full time employees within the five (5)

year period prior to March 29, 2019 shall receive severance based pro rata on their part-

time hours for that portion of time when they worked part-time. Full time employees

who become part-time employees shall receive severance based pro rata on their part-

time hours for that portion of time when they worked part-time and full severance for

the period of time they worked full time.


         Section 7.      In the event an employee in the Host, Reporter II or Senior

Reporter job title is laid off or terminated with or without cause after the first year in the

job title, he/she shall receive four (4) weeks notice or pay in lieu thereof, in addition to

any severance pay due under Section 6 above. Such notice pay shall not be subject to

the release requirement in Section 6.


         Section 8.      Grant-Related Hiring: Whenever the Employer engages regular

employees for a limited period of time, not to exceed twenty-four (24) months, pursuant

to a specific grant, such employees shall not be entitled to severance under Article XXIII

upon the expiration of their anticipated employment period. The employee shall be

notified upon employment that they are being hired for a specific grant and their

anticipated employment period


                                        ARTICLE XXIV

                                     BULLETIN BOARDS


         The Employer shall provide a bulletin board to the Union at a mutually-agreed

upon location. All notices posted on the bulletin board shall be on Union stationery and

shall be used only to notify employees of matters pertaining to Union affairs.


                                              -38-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 40 of 78




                                      ARTICLE XXV

                       UNION ACCESS AND RELEASE TIME


         Section 1.   Upon request to and approval by the Director of Human Resources

or his/her authorized representative, the Union may use the Employer’s premises for

meetings held during employees’ non-working time, subject to the availability of

appropriate space and provided such meetings do not interfere with Employer’s

business.


         Section 2.   An authorized representative or official of the Union shall be

permitted on the Employer’s premises during working hours for the purpose of

representing employees in settlement of grievances covered by Article XXI, Grievance

and Arbitration Procedure of this Agreement, subject to securing prior approval from

the Director of Human Resources or his/her authorized representative, and provided

such access does not interfere with the Employer’s business.


         Section 3.   Notwithstanding Section 1 and 2 herein, except as provided below,

Union representatives or officials shall conduct Union business, including preparations

for grievance or disciplinary hearings and for collective bargaining negotiations, on non-

working time.


         Section 4.   A maximum of one (1) union steward shall continue in pay status

while representing employees at authorized grievance meetings held during the

steward’s regular shift. A maximum of four (4) union stewards (no more than one (1)

representative from the Host job title or one (1) representative from the Reporter job

titles; one (1) representative from clerical job titles; one (1) representative from


                                            -39-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 41 of 78




engineering job titles; and one (1) representative from production job titles) shall

continue in pay status while attending collective bargaining negotiations held during

their regular shift. Notwithstanding the foregoing, no Host or Reporter shall leave an

on-air assignment for the purposes of attending a collective bargaining session.


         Section 5.   The Union shall certify in writing to the Employer the names of its

officers, stewards, and other authorized representatives and inform the Employer of any

change in such representatives occurring during the term of this Agreement.


                                     ARTICLE XXVI

                               HOSTS AND REPORTERS


         Section 1.   Persons occupying the job titles of Host, Reporter I, Reporter II and

Senior Reporter may be terminated with or without cause and such termination shall

not be subject to Article XXI, Grievance and Arbitration Procedure, Article XXII,

Disciplinary Meetings, and Article XXIII, Layoffs/Severance, sections 1, 2, 3, 4 and 5,

but persons occupying the job titles of Host, Reporter II and Senior Reporter shall be

subject, if eligible, to Article XXIII, Layoffs/Severance, sections 6 and 7.


        Section 2.    Article VII, Probationary Period shall not be applicable to the job

titles of Host and Reporter I, Reporter II or Senior Reporter or employees transferred or

promoted into the job titles of either Host or Reporter I, Reporter II or Senior Reporter.


        Section 3.    After an employee has been in the job title of Reporter I for thirty

(30) months, he/she shall either be terminated or promoted to Reporter II. Persons

hired in the job title of Reporter I shall be limited to persons who have graduated from




                                            -40-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 42 of 78




journalism school and who are employed for the first time thereafter as a reporter;

persons who have no prior professional experience as a reporter, and persons who have

professional experience as a reporter in television or radio but with less than two (2)

years of experience in other than a top 50 market. The ratio of employees in the job titles

of (i) Senior Reporter or Reporter II to (ii) Reporter I shall be at least 2 to 1, except that

notwithstanding this ratio, once a person has been hired into the job title of Reporter I,

the Employer shall not be required to terminate or promote the Reporter I until the

expiration of the 30-month period set forth above.


        Section 4.     Full-time Reporter IIs shall not be covered by Article X (Overtime

and Night Shift Differential), and Article XII, Section 2(b) (Holidays). Reporter IIs shall

be entitled to a payment of $400 if assigned to work on a 6th or 7th consecutive day or for

any holiday to which he or she is assigned to work in excess of one (1) in a calendar year.

A Reporter II shall be entitled to one (1) hour of compensatory time off for each full hour

worked during the period between the end of one shift and the beginning of the next shift

that is less than twelve (12) hours.


        Section 5.     Reporter II Workload Committee: Both the Employer and SAG-

AFTRA recognize that Reporter IIs will work reasonable time in excess of their regular

schedule in connection with the stories on which they are assigned and in instances of

news emergencies or other breaking news. Additionally, both the Employer and SAG-

AFTRA recognize the Employer’s intention not to require Reporter IIs, against their

wishes, to work an excessive number of hours on a regular or recurring basis. Upon the

request of either party, the Employer agrees to meet with SAG-AFTRA and the Reporter

Workload Committee (comprised of an equal number of SAG-AFTRA and Employer



                                              -41-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 43 of 78




representatives) to discuss and resolve in a positive and expedient manner any and all

workload issues raised by the Reporter IIs. Upon SAG-AFTRA’s request, the Employer

will furnish information in its possession reflecting the amount of time Reporter IIs are

working prior to any meeting with management.


                                         ARTICLE XXVII

                                       REPORTER/ PRODUCER


         Section 1.       Preamble: The Parties do not intend this position to be a necessary

intermediary step between Associate Producer and Producer I; there should be a

presumption that Associate Producers primarily interested in pursuing a career path as

a Producer should be promoted to Producer I rather than Reporter/Producer.

         (a)       Ratio: The ratio of total employees in the job titles of either Senior

Reporter or Reporter II to the number of employees in the job title Reporter/Producer

shall be at least 3 to 1. This shall include per diems on both sides of the ratio.


         (b)       Training requirements: the parties shall establish an ad hoc committee of

management and newsroom Reporters and Producers to put together a robust training

on how to use required technology, including, but not limited to, sound editing tools,

review protocols of the newsroom, etc., for new hires and current employees who

request additional training.


                                        ARTICLE XXVIII

                               EDITORIAL PROCESS PROTECTIONS

         Section 1.       The Company will make a good faith effort to inform bargaining

unit employees if the stories they have written or the stories’ headlines are substantially



                                                 -42-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 44 of 78




changed before they are published. This shall not interfere with the Company’s ability

to publish if time or other constraints do not allow for the employee to be contacted or

respond.


         Section 2.   If a bargaining unit employee disagrees with the final version of the

story, the employee may choose to pull his or her byline.


         Section 3.   All images and graphics authored by bargaining unit employees

that appear on NYPR affiliated websites shall credit the original author or photographer

by their full professional name. The Employer shall make commercially reasonable

efforts to include a credit where such work is used on outside publications. The remedy

for a violation of this section shall be to add the appropriate crediting.


                                     ARTICLE XXIX

                                  CAREER DEVELOPMENT

         Upon request of the Employee, the Employee’s manager will discuss career

development issues, including reasonable expectations as to whether a promotion may

be available, and if so, whether the employee is on track for promotion opportunities,

and any timeframe that might be applicable.


                                     ARTICLE XXX

               PERFORMANCE STATEMENTS AND PERSONNEL FILES


         Section 1.   The Employer shall provide the employee with a copy of any

negative or critical statement concerning his/her performance which is made part of the

employee’s personnel file and provide the employee with a copy of his/her performance




                                            -43-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 45 of 78




evaluation. The Employee shall have ten (10) days from the date of receipt to respond in

writing to the statement or evaluation, and any response which is timely shall be placed

in the employee’s personnel file. The absence of a response shall not be deemed an

admission or acceptance of the substance of the statement or evaluation.


         Section 2.   Upon request, an employee shall be entitled, (a) to review his/her

personnel file in the presence of an employee of the Human Resources Department, and

(b)to be provided with a copy of any statement concerning the employee’s performance

(whether positive or negative) contained therein.


                                      ARTICLE XXXI

                                          POSTING


         Section 1.   Five (5) days prior to filling a vacancy in a job title covered by this

Agreement, the Employer shall post a notice of the vacant position. In addition, the

Employer shall post any vacant full-time temporary position of four (4) months or more

in duration, if the job title would otherwise be covered by this Agreement. All job

postings shall remain posted until the position is filled or a decision is made not to fill

the position.


         Section 2.   All job postings shall set forth the job title, job duties, job

qualifications, and proposed salary for the position. If the Employer decides to

postpone filling or not to fill the position, it shall notify the Union.


         Section 3.   Notwithstanding the posting requirement set forth in section 1, the

Employer may simultaneously advertise for or otherwise recruit for the vacancy.




                                             -44-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 46 of 78




         Section 4.   The Employer shall interview and consider qualified employees

who make formal application for a posted position. It shall be the employee’s

responsibility to initiate the application process. The Human Resources Department

shall be responsible for notifying all employee applicants of the final hiring decision.


                                    ARTICLE XXXII

                              NO STRIKE/NO LOCKOUT


         During the term of this Agreement, there shall be no strikes, sympathy strikes,

stoppages, slowdowns, or other concerted refusals to perform work (all of which are

hereinafter referred to as “strikes”), and the Employer shall not implement any lock-out

of employees.


                                   ARTICLE XXXIII

               PERFORMANCE OF WORK FOR UNCOVERED ENTITIES


         The Employer may assign employees to perform work for uncovered entities

without additional compensation, except required overtime.


                                    ARTICLE XXXIV

                      USE ON INTERNET/OTHER PLATFORMS


         The Employer shall have the right to use any radio program or any portion

thereof on its website(s), on public broadcasting websites and on online services and

other platforms, such as satellite radio. However, if the Employer assesses a charge to

the consumer for the downloading or use of such programs, the Employer shall notify

SAG-AFTRA, and the parties shall negotiate a provision concerning the treatment of


                                            -45-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 47 of 78




such charge.


                                   ARTICLE XXXV

                                  MINIMUM TERMS


         This Agreement contains the minimum terms and conditions of employment.

The Employer shall not enter into any agreement or contract or employ any employee

upon terms and conditions less favorable than those set forth herein. Nothing in this

Agreement shall be deemed to prevent the Employer from providing, or any employee

from negotiating for or obtaining, terms and conditions in excess of the minimum terms

and conditions provided for herein.


                                   ARTICLE XXXVI

                       LABOR MANAGEMENT COMMITTEE


         Section 1.   The Employer and the Union, having recognized that cooperation

between management and employees is indispensable to the accomplishment of sound

and harmonious labor relations, shall jointly maintain and support a Labor-

Management Committee. The Labor-Management Committee shall consider and

recommend changes in the working conditions of the employees in the bargaining unit.

Matters subject to the grievance procedure set forth in Article XXI, Grievance and

Arbitration Procedure shall not be appropriate items for consideration by the Labor

Management Committee. The chairperson of the Committee shall alternate between the

members designated by the Employer and the members designated by the Union.


         Section 2.   The Labor Management Committee shall meet at the call of either




                                          -46-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 48 of 78




the Union or the Employer at times mutually agreeable to both parties. At least one

week in advance of a meeting the party calling the meeting shall provide to the other

party a written agenda of matters to be discussed. Minutes shall be kept and copies

supplied to all members of Committee.


                                           ARTICLE XXXVII

                                   PART TIME EMPLOYEES


         An employee who works on a part-time basis shall receive all of the benefits of

the contract on a pro rata basis, except that STD benefits shall only be available to part-

time employees regularly working 25 hours per week or more.


                                           ARTICLE XXXVIII

                        TEMPORARY AND PER DIEM EMPLOYEES


         Section 1.       Notwithstanding any other Article, term or provision of this

Agreement, temporary and per diem employees that, at the time of employment, are

expected to work twenty-five (25) hours per week or more over an expected employment

period of four (4) months or more (“25+ Hour Temps/Per Diems”), shall be subject to

the following conditions under this Agreement, and no other Articles, terms, or

provisions of this Agreement shall apply:


         (a)       Articles I – X, XIV, XXX-XLI, and Side Letters to this Agreement.

         (b)       Article XI, except that: a temporary or per diem employee assigned to fill

in for his or her direct supervisor or manager for three (3) or more days shall receive a

twenty percent (20%) increase.

         (c)       Article XII: except that Section 1(b) shall not apply.


                                                 -47-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 49 of 78




         (d)            Article XIII shall not apply. Rather, temporary and per diem employees

shall accrue annual leave at a rate of .029 hours per hour worked.

                   i. Annual leave accrual shall be capped at two (2) weeks.

                   ii. Temporary and per diem employees’ use of annual leave shall be limited

                         to two (2) consecutive days at a time for the first nine (9) months of

                         employment, and thereafter may use five (5) days of annual accrual at

                         one time with manager approval.

               iii. At the request of a variable hour employee, such vacation accrual shall be

                         payable in cash.

         (e)        Article XVII: Other Paid Leaves shall apply as modified below:

                   i.      Bereavement Leave: two (2) days paid leave for scheduled work days;

                           two (2) additional unpaid days available.

                   ii. In the event of Jury Duty, Court Attendance, or Arbitration Leave, the

                         employee shall not receive pay for the absence, but their position shall be

                         protected during the employee’s absence. This protection does not apply

                         in the case of a termination due to the planned end date that occurs

                         during the absence, or in circumstances where a program is cancelled

                         during the absence.

               iii. Childcare Leave under the Agreement shall not apply; rather employees

                         under this Section shall be covered by the New York Paid Family Leave

                         provisions.

         (f)        Article XX: Tax Shelter Annuity: employees shall be eligible to participate

if they are eligible under the same terms and conditions of the plan that apply to staff

employees.


                                                    -48-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 50 of 78




         (g)             Article XXVI: Hosts and Reporters: except that Section 4 shall not apply.

         (h)             Grievance and Arbitration Procedure under Article XXI; however:

                    i.      Temporary and per diem employees may be terminated with or without

                            cause and such termination shall not be subject to Article XXI,

                            Grievance and Arbitration Procedure, Article XX, Disciplinary

                            Meetings, and Article XXIII, Layoffs/Severance, sections 1, 2, 3, 4 and

                            5, but shall be subject, if eligible, to paragraph (h) below.

                   ii.      Employer will continue to notify SAG-AFTRA on a weekly basis of new

                            hires and terminations of temporary and per diem employees, and will

                            notify SAG-AFTRA as soon as practicable of any terminations for

                            cause.

         (i)             In the event of a layoff or termination of a temporary or per diem

employee who has worked an average of at least 14 hours per week over the four month

period prior to the layoff or termination, said employee shall receive one (1) week’s

notice of layoff or termination. This provision applies, for example, in the case of a

termination due to the expiration of an assignment or planned end date with respect to

a temporary or per diem employee, but does not apply in circumstances where a

program is cancelled or where there are wider layoffs on a particular program or a

department. Further, this provision does not apply if the termination is for cause.


         Section 2.            Notwithstanding any other Article, term or provision of this

Agreement, all temporary and per diem employees other than 25+ Hour Temps/Per

Diems shall be covered only by the following provisions of this Agreement, and no other

Articles, terms, or provisions of the Agreement shall apply:




                                                       -49-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 51 of 78




         (a)          Health & Retirement contributions pursuant to Article XIX,

         (b)          Holiday pay under Article XII.2.(b);

         (c)          Sick leave under Article XIV,

         (d)          Night shift differential under Article X, Section 2.

         (e)          Minimum Salary Per Annum under Article VIII,

         (f)       Union Security and Check Off under Article III, except that the union

security obligations shall not attach until 6 months after the employee’s date of hire, and

         (g)          Grievance and Arbitration Procedure under Article XXI; however:

               iii.      Temporary and per diem employees may be terminated with or without

                         cause and such termination shall not be subject to Article XXI,

                         Grievance and Arbitration Procedure, Article XX, Disciplinary

                         Meetings, and Article XXIII, Layoffs/Severance, sections 1, 2, 3, 4 and

                         5, but shall be subject, if eligible, to paragraph (h) below.

               iv.       Employer will continue to notify SAG-AFTRA on a weekly basis of new

                         hires and terminations of temporary and per diem employees, and will

                         notify SAG-AFTRA as soon as practicable of any terminations for

                         cause.

         (h)          In the event of a layoff or termination of a temporary or per diem

employee who has worked an average of at least 14 hours per week over the four month

period prior to the layoff or termination, said employee shall receive one (1) week’s

notice of layoff or termination. This provision applies, for example, in the case of a

termination due to the expiration of an assignment or planned end date with respect to

a temporary or per diem employee, but does not apply in circumstances where a




                                                    -50-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 52 of 78




program is cancelled or where there are wider layoffs on a particular program or a

department. Further, this provision does not apply if the termination is for cause.

         Section 3.   Temporary and per diem employees that are employed as of the

ratification date of this Agreement, March 29, 2019, shall receive credit for benefits

accrual purposes for past months of work, if applicable.

         Section 4.   Any employee not eligible to receive the terms under Section 1 from

their date of hire shall be eligible to have their status reviewed after four (4) months of

employment. At the four (4) month look-back, a temporary or per diem employee that

has averaged twenty-five (25) hours or more per week over the preceding four (4) month

period shall be considered a 25+ Hour Temp/Per Diem as of the first day of the month

following the employee’s completion of four months of work, and the employee shall be

given credit for vacation accruals for the past four (4) months of work. An individual

employee can request reconsideration of their status as a 25+ Hour Temp/Per Diem

every four (4) months with the four (4) month look back period described above applied.

         Section 5.   If an employee covered by this Article is hired on as a staff

employee, their date of hire as a temporary or per diem employee shall be used for all

seniority based benefits so long as there is no more than 6 months break in continuity

between the end of the employee’s service as a temporary or per diem employee and

their reemployment as a staff employee.



         Section 6.   Starting July 1, 2019, and on each July 1 during the term of this

Agreement thereafter, temporary and per diem employees who earn over the minimum

scale in Article VIII above, and who have worked an average of at least 14 hours per

week for the full twelve month period preceding July 1, will receive an increase in their


                                             -51-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 53 of 78




hourly rate of 3%. However, specifically excluded from the above over-scale increases

are employees who were hired with the knowledge that their position was grant funded.


                                        ARTICLE XXXIX

                      GROUP RECOGNIZED IN DECEMBER 2018


         Section 1.    All employees in the group certified in December 2018 shall receive

the percentage increases set forth under Article VIII as of the date of ratification of the

contract March 29, 2019, unless they have received a three percent (3%) increase

between July 1, 2018 and ratification of this agreement, March 29, 2019; if any

employee in this group received less than a three percent (3%) raise in the fiscal year

beginning July 1, 2018, then that employee will receive an increase that is the difference

between the raise they did receive and three percent (3%), so that between July 1, 2018

and the date of ratification, they have received a three percent (3%) increase (i.e.,

employee A received an increase of one and a half percent (1.5%) on December 1, 2018 –

employee A receives an increase of one and a half percent (1.5%) on ratification;

employee B received an increase of three percent (3%) on March 1, 2019 – employee

does not receive any additional increase on ratification). All employees in the group

certified in December 2018 shall receive the percentage increases set forth under Article

VIII beginning July 1, 2019 and each year of the contract thereafter.


         Section 2.    Any individual employed as a Concert Engineer shall, upon

ratification of this Agreement, March 29, 2019, receive an increase in their hourly rate to

$36.05. Concert engineers shall receive the percentage increases set forth under Article

VIII beginning July 1, 2019 and each year of the contract thereafter.




                                            -52-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 54 of 78




         Section 3.      The original date of hire by New York Public Radio shall be used for

all seniority based benefits for all employees in the group certified in December 2018.

         Section 4.      All employees in the group certified in December 2018 shall, upon

the ratification date of this Agreement, March 29, 2019, receive all of the other benefits

of the contract, as applicable, except as modified below in Section 5.

         Section 5.      Premium Pay

         (a)       Data Journalists, Digital Producers, Interaction Designers, Senior

Interaction Designers, Video Producers, and Senior Video Producers shall receive

premium pay in accordance with Article XXVI, Section 4.

         (b)       Social Leads and Senior Social Media Producers shall receive a buyout of

overtime and premium pay in the amount of two thousand five hundred dollars

($2,500) per year, paid on July 1 each year of the contract beginning July 1, 2019. If an

employee has not been employed for a full year as of that date, the amount shall be pro-

rated on July 1.

         (c)       Social Media Producers shall receive premium pay in accordance with

Article X, except that they shall receive seven hundred and fifty dollars ($750) each year

paid on July 1 each year of the contract beginning July 1, 2019, going up to $1,000 on

July 1, 2021, as a buyout of on call time that might otherwise be due under this

Agreement.


         Section 6.      Gothamist: All current bargaining unit employees employed

fulltime, part time, or temporary or per diem by the Gothamist as of December 26, 2018

will be classified as Reporter II.




                                               -53-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 55 of 78




                                       ARTICLE XL

                                        DURATION


         Section 1.   The duration of this Agreement shall be from July 1, 2018 to and

including June 30, 2022.


         Section 2.   Negotiations towards a new agreement shall begin three (3) months

prior to the expiration of this Agreement. A good faith effort on the part of both parties

shall be made to conclude negotiations and have a new agreement in place upon the

expiration of this Agreement.


                                       ARTICLE XLI

                                    SAVINGS CLAUSE


         In the event that any provision of this Agreement is found to be invalid, such

invalidity shall not impair the validity and enforceability of the remaining provisions of

this Agreement.


         IN WITNESS WHEREOF, the parties hereto have duly executed this

Agreement as of the date first set forth above.




NEW YORK PUBLIC RADIO                               SCREEN ACTORS GUILD – AMERICAN
                                                    FEDERATION OF
                                                    TELEVISION AND RADIO ARTISTS,
                                                    NEW YORK LOCAL




                                             -54-
4837-5797-4450.1
Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 56 of 78




                              55
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 57 of 78




                                   SIDELETTER #1

                                    As of July 1, 2018




SAG-AFTRA, New York Local
1900 Broadway
New York, New York 10023


                                         RE:     Grandfathered Medical and Tax Sheltered
                                                 Annuity


Ladies/Gentlemen:


        This letter shall modify the collective bargaining agreement (the “Agreement”) by
and between New York Public Radio (the “Employer”) and Screen Actors Guild –
American Federation of Television and Radio Artists, New York Local (the “Union”)
effective July 1, 2014 to and including June 30, 2018.

       The following employees shall not be covered by Article XIX, Health and
Retirement and Article XX, the Tax Sheltered Annuity and in lieu thereof shall be
subject to the medical and dental benefits and the Employer’s Contributory Tax-
Deferred Annuity Program provided by the Employer to employees not subject to the
Agreement. The Employer shall have the right to change, modify or eliminate such
dental and medical benefits and the Employer’s Contributory Tax-Deferred Annuity
Program at anytime and without prior negotiations with the Union so long as the change
modification or elimination applies to all participants in the plans generally. On thirty
(30) days notice any listed employee shall have the option of terminating coverage
under the employer’s medical and dental benefits program and the Employer’s
Contributory Tax-Deferred Annuity Program and upon said notice, effective the 1st day
of the next month following the thirty (30) days notice shall be covered under Article
XIX, Health and Retirement and Article XX, Tax Sheltered Annuity of the Agreement.


                     Beth Fertig
                     Edward Haber
                     William O’Neil
                     Wayne Shulmister




                                          -56-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 58 of 78




      Effective upon ratification, such employees shall be entitled to receive the same
percentage employer match of employee contribution as employees not subject to the
Agreement.




                                          -57-
4837-5797-4450.1
Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 59 of 78




                              58
Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 60 of 78




                              59
Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 61 of 78




                               60
Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 62 of 78




                              61
Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 63 of 78




                               62
Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 64 of 78




                              63
Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 65 of 78




                               64
Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 66 of 78




                              65
Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 67 of 78




                              66
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 68 of 78




                                       SIDELETTER #6


                                        As of July 1, 2018



SAG-AFTRA, New York Local
1900 Broadway
New York, New York 10023



                                                     Re: Voice Tracking

Ladies/Gentlemen:

             This letter shall supplement the collective bargaining agreement (the
“Agreement”) by and between New York Public Radio (the “Employer”) and Screen
Actors Guild – American Federation of Television and Radio Artists, New York Local
(the “Union”) effective July 1, 2018 to June 30, 2022.

             Notwithstanding the terms of Article V (Employer Rights) of the
Agreement, the following employees shall not have their employment terminated or
their compensation reduced as a direct result of voice tracking:

                   Elliott Forrest

                   Terrance McKnight
                   Jeff Spurgeon


               Voice tracking for classical radio WQXR shall require the following
minimum call, which shall include all preparation, music selection and voicing work:
for a 5 ½ hour – 6 ½ hour on-air shift, a three (3) hour minimum call. There shall be
no minimum call for any other voice tracking, including voice tracking for classical
music on Q2. If the Union is dissatisfied with the application of the minimum call for
classical radio WQXR, the Union may reopen this Agreement one time after December
31, 2011, solely on the issue of the minimum call for voicetracking for classical radio
WQXR. If following such reopening the parties are unable to reach agreement on this
issue, the parties shall participate in mediation. Nothing contained herein shall impact
the parties’ obligations under the No Strike/No Lockout provision of the Agreement.




                                              -67-
4837-5797-4450.1
Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 69 of 78




                             68
Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 70 of 78




                            69
Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 71 of 78




                              70
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 72 of 78




                                  SIDELETTER #8


                                    As of July 1, 2018



SAG-AFTRA, New York Local
1900 Broadway
New York, New York 10023



                                                 Re: Reporter II Salary Conversion

Ladies/Gentlemen:

             This letter shall supplement the collective bargaining agreement (the
“Agreement”) by and between New York Public Radio (the “Employer”) and Screen
Actors Guild – American Federation of Television and Radio Artists, New York Local
(the “Union”) effective July 1, 2018 to June 30, 2022.

               In the course of the negotiations of the 2014-2018 Agreement, the parties
agreed to modifications to the compensation provisions applicable to Reporter IIs, as set
forth in Article XXVI, Section 4. As a result of these changes, the Company agreed to
compute a new salary for each incumbent Reporter II on the Company’s payroll as of the
ratification of the Agreement. The computation shall be performed as follows:

              (a) Initial salary computation: The Company shall compute the total
compensation for each employee by adding to his or her 2014 base salary the greater of
the following:

                    (i) all overtime and other premium pay he or she earned in 2014,
excluding productivity bonus and short turnaround payments; or

                     (ii) the average annual overtime and premium pay, excluding
productivity bonus and short turnaround payments, he or she earned as a Reporter II
during the period from 2011-2014.

              (b) Conversion buyout: Any Reporter II for whom the calculation in (a)
resulted in an amount less than $75,000 shall have such total number raised by 5% or to
$75,000, whichever is greater; any Reporter II for whom the calculation in (a) resulted
in an amount equal to or greater than $75,000 shall have such total number raised by
5%.




                                          -71-
4837-5797-4450.1
Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 73 of 78




                              72
Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 74 of 78




                             73
Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 75 of 78




                               74
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 76 of 78




                         INTERNET JURISDICTION AGREEMENT
                                        by and between
                                NEW YORK PUBLIC RADIO
                                              and
                          SCREEN ACTORS GUILD - AMERICAN
                       FEDERATION OF RADIO AND TELEVISION
                               ARTISTS, NEW YORK LOCAL
                                            effective
                           JULY 1, 2018 through JUNE 30, 2022




         This Agreement is made and entered into as of the 1st day of July 2014, by and
between New York Public Radio (hereinafter “NYPR”) and Screen Actors Guild –
American Federation of Television and Radio Artists, New York Local (hereinafter
“SAG-AFTRA”):

         (1)       This Agreement shall be separate from the collective bargaining agreement
by and between NYPR and SAG-AFTRA covering WNYC-AM, WQXR-FM and WNYC-
FM effective July 1, 2018 to and including June 30, 2022 (hereinafter called the
“Broadcast Agreement”). No provision of the Broadcast Agreement shall apply to this
Agreement.

         (2)       SAG-AFTRA shall have exclusive jurisdiction over the voicing work (with
or without image) produced by WNYC.org when performed by persons assigned by
WNYC.org on a full time basis (defined as regularly scheduled to work 25 or more hours
per week) to perform such voicing work. SAG-AFTRA shall also have exclusive
jurisdiction over the recording and production editing of such voicing work produced by
WNYC.org when performed by persons assigned by WNYC.org on a full time basis
(defined as regularly scheduled to work 25 or more hours per week) to perform such
work; SAG-AFTRA shall also have exclusive jurisdiction over production of such voicing
work produced by WNYC.org when performed by persons assigned by WNYC.org on a


                                              -75-
4837-5797-4450.1
          Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 77 of 78




full time basis (defined as regularly scheduled to work 25 or more hours per week) to
perform such work. Production work shall mean the duties regularly performed by
Associate or Assistant Producers under the Broadcast Agreement.

         (3)       On the day following the first employment that triggers jurisdiction,
WNYC and SAG-AFTRA shall commence negotiations of the governing terms and
conditions, which shall include, inter alia, the genre and type of material, the work, and
the persons that shall be covered, and whether those terms and conditions shall be
incorporated into a separate agreement or included in the Broadcast Agreement. In the
event the parties are unable to reach agreement on such terms and conditions within
sixty (60) days of the commencement of the negotiations, then at the option of either
party, the provisions of Article XXXIII, Performance of Work for Uncovered Entities, of
the Broadcast Agreement for work on WNYC.org may be cancelled.

         (4)       For purposes of this Agreement, “WNYC.org” shall mean the dedicated
website or that part of a larger website that makes available programming that is the
type that as of the date of this Agreement is being produced by WNYC-AM and WNYC-
FM.

         (5)       Except with respect to the limited exception contained in the last sentence
of paragraph 3 above, during the term of the Broadcast Agreement, the Broadcast
Agreement shall remain in effect, and SAG-AFTRA shall not engage in any activity
which may violate Article XXXII, No Strike/No Lockout of the Broadcast Agreement, at
the facilities, or with respect to productions of, or programming for, WNYC-AM,
WQXR-FM and WNYC-FM.




                                                -76-
4837-5797-4450.1
Case 1:21-cv-05882-CM Document 20-1 Filed 08/16/21 Page 78 of 78




                            77
